Case 1:20-cv-00027-JPJ-PMS Document 7 Filed 08/18/20 Page 1 of 4 Pageid#: 21




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                        ABINGDON DIVISION

HUNTER STEVENS                                    )
SHANE HONAKER                                     )
DYLAN OSBORNE                                     )
TAYLOR RATLIFF                                    )
CORIE M. YATES                                    )
SHAWN M. SHORT                                    )
JONATHAN R. OWENS,                                )
                                                  )
           PLAINTIFFS,                            )
                                                  )
v.                                                )      Case No. 1:20cv00027
                                                  )
TOWN OF HONAKER,                                  )
                                                  )
           DEFENDANT.                             )

                                          RULE 26(f) REPORT

                      As required by Federal Rules of Civil Procedure 26(f), counsel for the parties

conferred in good faith on August 17, 2020 and hereby file the following discovery plan

with the Court:

                      1.     The plaintiff was represented at the telephonic and electronic Rule

26(f) conference by Timothy W. McAfee, and the defendant was represented by W. Bradford

Stallard.

                      2.     The parties agreed to make the initial disclosures required by Rule

26(a)(1) within 21 days of the date of this Report.

                      3.     Responses to any discovery served shall be due within 30 days of the

Rule 16 scheduling conference.              The parties may serve written discovery at any time

following the court’s scheduling conference on August 19, 2020.


Abingdon: 1126399-1
Case 1:20-cv-00027-JPJ-PMS Document 7 Filed 08/18/20 Page 2 of 4 Pageid#: 22




                                                                                                  2

                      4.    The parties will begin to engage in the good faith discovery of the

issues underlying this cause of action following the scheduling conference. The parties do

not request that this discovery be conducted in phases or limited to any particular issue(s),

except that the parties may engage in a first round of interrogatories to parties and requests

for production to parties with responses due prior to the taking of its depositions by oral

examination.

                      5.    Initial disclosures and discovery responses may be made, served, and

exchanged electronically.

                      6.    The parties will exchange stored information electronically.

                      7.    The parties agree that they will respond to requests for production of

documents by producing the documents and by specifically identifying which documents

are responsive to a particular request or requests.

                      8.    The parties do not request any changes to the discovery procedure

mandated by the Federal Rules of Civil Procedure, other than those previously addressed

herein.

                      9.    At this time, the parties do not request that any other orders be issued

under Federal Rule of Civil Procedure 16(b) or (c), or 26(c).

                      10.   The parties anticipate the case will require two (2) days for trial and

that the case will be prepared for trial after June 2021.




Abingdon: 1126399-1
Case 1:20-cv-00027-JPJ-PMS Document 7 Filed 08/18/20 Page 3 of 4 Pageid#: 23




                                                                           3

                             HUNTER STEVENS
                             SHANE HONAKER
                             DYLAN OSBORNE
                             TAYLOR RATLIFF
                             CORIE M. YATES
                             SHAWN M. SHORT
                             JONATHAN R. OWENS

                             By Counsel

Timothy W. McAfee
McAfee Law Firm, PLLC
408 Wood Avenue E
P.O. Box 610
Big Stone Gap, VA 24219
Telephone: (276) 523-5300
Fax: (540) 301-5777


By /s/ Timothy W. McAfee
   Timothy W. McAfee


                             TOWN OF HONAKER

                             By Counsel

W. Bradford Stallard
VSB No. 28149
PENN, STUART & ESKRIDGE
P.O. Box 2288
Abingdon, Virginia 24212
Telephone: 276/628-5151
Facsimile: 276/628-5621
bstallard@pennstuart.com

By W. Bradford Stallard
   W. Bradford Stallard




Abingdon: 1126399-1
Case 1:20-cv-00027-JPJ-PMS Document 7 Filed 08/18/20 Page 4 of 4 Pageid#: 24




                                                                                                         4

                                    CERTIFICATE OF SERVICE
           I hereby certify that on the 18th day of August, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.

                                                            /s/ W. Bradford Stallard
                                                            W. Bradford Stallard




Abingdon: 1126399-1
